DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/22 has been entered.

Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive and/or moot in light of the updated rejection. The arguments are directed to the amendments which are moot in light of the updated rejection. 
The amendment to overcome the 112b does not overcome the 112b rejection and place the application in condition for allowance. The amendment, recites "determine a resistance utilized during said active charge compensation, and said determined resistance being programmed to aid programmable resistor" which is a paradox in that the resistance for the active charge compensation would need to be determined prior to the compensation in order to be used during the compensation. 
With regards to the art rejection, Var recites the use of a variable resistor for scaling the during the active charge compensation (including [0061]) whereas Feld recites a programmable resistor set based on the measurement of the voltage left on an electrode, thus based on the combination of .

Drawings
The drawings are objected to because [0049] the brief description of Fig. 4 recites “in which a measurement phase takes place after the programmed interphase period” similarly in [0073] then Fig. 4 itself recites “measurement pre-therapy” which would come before stimulation and interphase.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 10-11 and 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 8 recite “determine a resistance utilized during said active charge compensation, and said determined resistance being programmed to said programmable resistor.” and “performing step including; determining a resistance utilized during the active charge compensation; and programming the determined resistance to the programmable resistor.” respectively.  This appears to be a timing paradox, in at least one interpretation, as the resistance for the active charge compensation would need to be determined prior to the compensation in order to be used during the compensation. As such the claims are indefinite. The claims depending from these claims are also indefinite for the same reason.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 8, 10-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al., US 20080015641) hereinafter Arm in view of Erickson (John H. Erickson et al., US 20090048643) hereinafter Erick. Varrichio (Anthony Varrichio et al., US 20050245994) hereinafter Var, is incorporated by reference into Erick in [0001] it is also mentioned by title in multiple paragraphs including [0089] and [0090].

 Regarding claim 1, an interpretation of Arm discloses a medical device for electrical stimulation, the medical device comprising: 
at least two electrodes (Electrodes 125 Fig. 1-2, [0021], [0031]-[0032]) ; 
electric circuitry for performing active charge compensation, said electric circuitry being connected to said electrodes ([0024], [0029], [0031], [0036]); and 
said electric circuitry being configured to perform said active charge compensation ([0007], [0024], [0029], [0031], [0036]); 
the medical device being configured to determine electrical properties utilized during said active charge compensation ([0036]-[0038], Fig. 3  see also [0007], [0024], [0029], [0031]), and said determined electrical properties being programmed to said circuitry ([0039], Fig. 3 see also [0007], [0024], [0029], [0031], [0036]-[0038]).

An interpretation of Arm may not explicitly disclose the circuitry for performing active charge compensation is via an ohmic voltage drop via a programmable resistor with the resistance to be used during active charge compensation determined and programmed to the variable resistor during said active charge compensation. 
However, in the same field of endeavor (medical devices), Arm in view of Erick/Var teaches the circuitry for performing active charge compensation is via an ohmic voltage drop via a programmable resistor (Var [0034] including “Scale circuit 302 may be implemented, for example, by a digitally-controlled resistance that may be selectively varied.”, [0061]-[0063] including “with the pulse current controlled by the variable output of digital-to-analog converter 301, the variable resistance of scale circuit 302,” see also [0049]-[0050] and Erick [0091]-[0093], [0114], [0128]) with the resistance to be used during active charge compensation determined and programmed to the variable resistor during 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the remaining charge determination and active compensation of Arm to include the variable resistor of Erick/Var to save battery life while using active charge balancing (Var ([0063])). Furthermore, it is merely combining prior art elements according to known methods to yield predictable results Arm recites determining the amount of remaining voltage on the electrodes, programming/using compensation circuitry in combination with the determined remaining charge and Var explicitly recites a programmable variable resistance adjusted for active discharge combining the remaining charge determination and other teachings with the use of a variable resistor would provide the predictable result of active charge compensation based on the determination of remaining charge and adjusting a variable resistance achieving charge compensation. 

 Regarding claim 8, an interpretation of Arm discloses a method for controlling an implantable device having at least two electrodes (Electrodes 125 Fig. 1-2, [0021], [0031]-[0032]), the method comprising the following steps: 
using the electrodes of the implantable device to perform electrical stimulation (Electrodes 125 Fig. 1-2, [0021], [0031]-[0032]); and 
performing active charge compensation ([0024], [0029], [0031], [0036]), the performing step including; 

programming the determined electrical parameter to the circuitry ([0007], [0024], [0029], [0031], [0036]).
An interpretation of Arm may not explicitly disclose the circuitry for performing active charge compensation is via an ohmic voltage drop via a programmable resistor with the resistance to be used during active charge compensation determined and programmed to the programmable resistor. 
However, in the same field of endeavor (medical devices), Arm in view of Erick/Var teaches the circuitry for performing active charge compensation is via an ohmic voltage drop via a programmable resistor (Var [0034] including “Scale circuit 302 may be implemented, for example, by a digitally-controlled resistance that may be selectively varied.”, [0061]-[0063] including “with the pulse current controlled by the variable output of digital-to-analog converter 301, the variable resistance of scale circuit 302,” see also [0049]-[0050] and Erick [0091]-[0093], [0114], [0128]) with the resistance to be for active charge compensation determined and programmed to the programmable resistor (Arm [0007], [0024], [0029], [0031], [0036]; Var [0034], [0061]-[0063] see also [0049]-[0050] and Erick [0086], [0089]-[0093], [0114], [0128]; Arm recites determining the amount of remaining voltage on the electrodes, programming circuitry in combination with the determined remaining charge and using active charge compensation to remove said charge and Var explicitly recites a programmable variable resistance adjusted for active discharge). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the remaining charge determination and active compensation of Arm to include the variable resistor of Erick/Var to save battery life while using active charge balancing (Var ([0063])). Furthermore, it is merely combining prior art elements according to known methods to yield predictable results Arm recites determining the amount of remaining voltage on the electrodes, 

 Regarding claim 10, an interpretation of Arm further discloses performing a voltage measurement in electrical paths associated with the stimulation electrodes ([0025]-[0026] see also [0027]-[0028]) at least one of prior to the stimulation ([0025] including “Following delivery of the electrical signal, switches 202 and 206 may thereafter be used to assess whether an appreciable, undesirable net charge is present on an electrode.”, [0028] including “The presence (or absence) of a net charge may simply be measured during the period following application of a regular therapeutic electrical signal.” See also [0026]-[0027], [0031], [0036]).

 Regarding claim 11, an interpretation of Arm further discloses measuring an accumulated voltage of capacitances in the electrical paths for electrical stimulation during the voltage measurement ([0025]-[0026] see also [0027]-[0028]).

 Regarding claim 14, an interpretation of Arm further discloses wherein the medical device is an implantable medical device for neurostimulation (Implantable Medical Device 110 Fig. 1, [0023] including “Where the IMD is a neurostimulation device,” see also [0010]-[0011], [0020]-[0021]).

 Regarding claim 15, an interpretation of Arm in view of Erick/Var discloses a medical device system, comprising a medical device according to claim 1 (see the rejection of claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. IEEE article: K. Sooksood et al., "An Active Approach for Charge Balancing in Functional Electrical Stimulation," in IEEE Transactions on Biomedical Circuits and Systems, vol. 4, no. 3, pp. 162-170, June 2010, doi: 10.1109/TBCAS.2010.2040277. see sections I, IV and V they which together disclose using electrodes, with a circuit and active charge balancing (using a passive or active element).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	14 March 2022